DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Hwang’s provisional application 62475879 filed on Mar. 24, 2017 discloses Fig. 12 corresponds to Fig. 12B of Hwang et. (US 2019/0239189), and Hwang qualifies as a prior art. However, Examiner was unable to find the following recitation, used in the previous office action, from the Cox’s provisional applications: “[0118] If the WUS is common to all cells, a default cell ID can be used (e.g. ID 0) to generate the sequence.  On the other hand, if the WUS is cell-specific, the sequence can be defined as a function of the cell ID”. Yao et al. (US 20200053649) discloses Fig. 6, however, neither Hwang nor Yao teaches “in accordance with the determined time since a most recent transmission of a signal for re-synchronising, selecting a format for a wakeup signal from one of a plurality of formats, each format providing a wake up signal with different physical characteristics for detection by the communications device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EUNSOOK CHOI/Primary Examiner, Art Unit 2467